TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00251-CR


Norwood Lee Hilstock, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 003503, HONORABLE TOM BLACKWELL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 13, 2002.  The court reporter has
now informed the Court that the record will be completed by August 26, 2002.
The court reporter for the 390th District Court, Ms. Raquel Kocher, is ordered to file
the reporter's record no later than August 26, 2002.  No further extension of time will be granted. 
It is ordered August 9, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish